Citation Nr: 1521839	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-33 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to October 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  It was preceded by entry of the RO of rating action in September 2012, granting service connection for PTSD and assigning a 70 percent schedular evaluation therefor from August 2011.  Received by the RO in late September 2011 was the Veteran's claim for TDIU, which the RO expanded to include a claim for increase for PTSD.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in December 2014, a transcript of which is of record.  Per the Veteran's request, the record of the hearing was ordered to remain open for a period of 60 days to permit the Veteran to submit additional evidence in the form of a vocational expert opinion.  A request for an extension of 60 days was received by the Board in February 2014, and, as a result, the Board's adjudication of this case was deferred until April 2015.  No additional evidence was added by the Veteran during the periods in question and the Board herein proceeds to examine the particulars of this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that service connection has been established for three disabilities, including PTSD, evaluated as 70 percent disabling; a scar from a shell fragment wound above the right eye, evaluated as 0 percent disabling since the 1970s; and a scar from a puncture wound of the right upper quadrant, also evaluated as 0 percent disabling since the 1970s.  

The most recent VA PTSD examination was afforded the Veteran in August 2011, nearly four years ago, in connection with his original claim for service connection for PTSD.  At that time, the Veteran was diagnosed with PTSD, inclusive of a depressive disorder, not otherwise specified, with assignment of a score of 55 on the Global Assessment of Functioning Scale and the notation that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Such evaluation was preceded by psychological testing earlier in 2011 which identified a normal neuropsychological profile.  

That assessment of 2011 stands in stark contrast with the disability picture identified at the recent Board hearing in late 2014, when the Veteran indicated that he was fully isolated from society other than some viewing of television and that he avoided all interactions with other people, including his spouse.  He was reported to be unable or unwilling to leave his home and bothered by an inability to concentrate, focus, or maintain attention.  Other manifestations were noted to include intrusive thoughts, avoidance, behavioral and anger issues, restricted range of affect, sleep impairment, hypervigilance, and exaggerated startle response.  

Based on the lapse of time, and a change in degree of resulting impairment, further VA examination is sought by the Veteran and otherwise found by the Board to be in order.  

Included in the record is the report of a VA medical opinion obtained by the RO as to the Veteran's employability in November 2011 by the same examiner who had evaluated him in August 2011.  The RO relied on such opinion in denying the Veteran's TDIU claim and for reasons that follow, that reliance was erroneous as certain aspects of that opinion are found to be inadequate.  In particular, the reviewing VA psychologist stated that it was difficult to definitively state whether current Axis I disorders of the Veteran noted in his previous evaluation would significantly impact his employability as he had not worked since 2010; however, it was opined that when only considering his mental health issues, he might be successful at a low stress, sedentary job with minimal coworker interruptions.  Use of the word, might, denotes only a possibility and in this instance, the record need only be equally divided to grant the requested benefit.  Further clarification is therefore necessary prior to final adjudication.  

Also, the VA reviewer indicated that it was not possible for him to evaluate the Veteran's employability without considering his age of 77 years, but consideration of the Veteran's is in violation of existing law and regulation.  As well, the VA reviewer conceded that it was beyond his level of expertise to opine as to how the Veteran's myriad medications might have an impact on his vocational functioning without resorting to mere speculation, and, again, the singular focus in determining entitlement to an increased rating is the effect of psychotropic medications from an social and occupational standpoint and only as to all service-connected disabilities, including the Veteran's service-connected scarring of the face and body, in determining whether he is rendered unemployable by service-connected disorders alone.  

It, too, is noted that service treatment records of the Veteran were added to the electronic claims folder in July 2014, following issuance of the statement of the case, and no supplemental statement of the case was subsequently furnished to the Veteran.  The adjudicating body, be it the RO or Board, must review the entire record in adjudication of an appeal, notwithstanding the fact that service treatment records were compiled during the 1950s.  As such, further action to entail the AOJ's consideration of such records is needed prior to the Board's review.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's claims folder.  

2.  Thereafter afford the Veteran a VA examination in order to ascertain the nature and severity of his service-connected PTSD with depressive disorder and its impact on his employability.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  Such examination should include a complete psychiatric history, as well as an educational and occupational history.  In addition, a complete mental status evaluation and any indicated diagnostic testing should be afforded.  All pertinent diagnoses should be fully identified.  

The VA examiner should comment on the functional impairment caused by the Veteran's service-connected PTSD and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and associated depressive disorder, in addition a scar from a shell fragment wound above the right eye (rated 0 percent) and a scar from a puncture wound of the right upper quadrant (rated 0 percent), alone, render him unemployable considering his educational and occupational background?  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatment and medication used to treat any service-connected disorder, if any, must be considered in the opinion.

3.  Lastly and only after the development above has been completed, readjudicate the Veteran's claims herein at issue and if any benefit sought on appeal is denied, provide to the Veteran a supplemental statement of the case, to include consideration of service treatment records, and permit him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

